             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 2:12-cr-00033-MR-DLH-2


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
         vs.                     )                   ORDER
                                 )
                                 )
KENNETH ASHE,                    )
                                 )
                   Defendant.    )
________________________________ )


     THIS MATTER is before the Court on the Defendant’s “Petition,” in

which he requests that the Court dismiss or reduce his term of supervised

release. [Doc. 279].

      On October 9, 2018, the Court revoked the Defendant’s term of

supervised release and sentenced him to a term of 10 months’ imprisonment,

to be followed by 48 months of supervised release.         [Doc. 274].   The

Defendant filed a notice of appeal of this Judgment on October 10, 2018.

[Doc. 275]. The Fourth Circuit Court of Appeals appointed the Defendant

counsel on October 17, 2018. [Doc. 281].

     Generally speaking, the filing of a notice of appeal divests the district

court of jurisdiction over a case. See United States v. Wooden, 230 F. App’x
243, 244 (4th Cir. 2007) (per curiam). “The filing of a notice of appeal is an

event of jurisdictional significance – it confers jurisdiction on the court of

appeals and divests the district court of its control over those aspects of the

case involved in the appeal.” Griggs v. Provident Consumer Discount Co.,

459 U.S. 56, 58 (1982) (per curiam). As such, this Court lacks jurisdiction to

entertain the Defendant’s motion.

      Moreover, the Defendant is currently represented by counsel on

appeal. The Court does not ordinarily entertain motions filed by a criminal

defendant who is represented by counsel and who has not formally waived

his right to counsel. See LCrR 47.1(g). Thus, even if the Court could

exercise jurisdiction over the Defendant’s motion, it would be denied as

improperly filed.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Petition” [Doc.

279] is DENIED.

      IT IS SO ORDERED.

                                 Signed: November 7, 2018




                                        2
